EXHIBIT 10.1

 

EMPLOYMENT AGREEMENTPRIVATE

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into this 12th
day of February, 2018, (“Effective Date”) by and between Lone Star Gold, Inc., a
Nevada corporation (the "Corporation"), and William R. Alessi, Jr. (the
"Employee").

 

R E C I T A L S:

 

WHEREAS, the Corporation desires to employ the Employee for the term provided
herein, and the Employee desires to be employed by the Corporation for such
term, pursuant to the provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

AGREEMENT

 

The Corporation hereby employs the Employee and the Employee accepts such
employment, on the terms and conditions contained in this Agreement.

 



 

1.

Term



  



 

a. Basic Term: The Corporation shall employ Employee for the period commencing
on the Effective Date and ending upon the earlier of (i) two (2) year(s) from
the Effective Date (the "Term Date"), as extended under Section 1(b); or (ii)
the date upon which the employment is terminated in accordance with Section
1.(c) or 4.

 

 

 

 

b. Renewal: Employee's employment will be renewed automatically for an
additional one (1) year period (without any action by either party) on the Term
Date and on each anniversary thereof, unless one party gives to the other
written notice sixty (60) days in advance of the beginning of any one-year
renewal period that the employment is to be terminated. Either party may elect
not to renew this Agreement with or without cause, in which case Employee shall
not be entitled to any Severance. Nothing stated in this Agreement or
represented orally or in writing to either party shall create an obligation to
renew this Agreement.

 

 

 

 

c. The employment of the Employee hereunder shall at all times be “at will” and
shall continue unless earlier terminated in accordance with the provisions of
this Agreement.



 



 

2. Position and Responsibilities



 

 

Position: Employee shall hold the titles of Chief Executive Officer (“CEO”) and
Principal Financial Officer (“CFO”) and shall report directly to the Board of
Directors. Employee's duties and responsibilities shall be commensurate with his
positions as CEO and CFO. Employee shall abide by the Corporation's rules,
regulations, and practices as they may from time-to-time be adopted or modified.

 



  1

   



 



 

3. Compensation and Benefits



 



 

a. Base Salary: In consideration of the services to be rendered under this
Agreement, the Corporation shall pay Employee a salary at the rate of $30,100
Thirty Thousand One Hundred Dollars per year ("Base Salary") payable in the
restricted preferred stock of the Corporation, par value $0.001, or the
equivalent of Thirty Million preferred shares in addition to the restricted
common stock of the Corporation, par value $0.001, or the equivalent of One
Hundred Thousand shares per year (the “Shares”), both are earned in full on the
Effective Date each year, subject to deduction for applicable payroll taxes, and
non-refundable, non-cancellable, and non-apportionable upon execution hereof and
the shares were not, are not, and shall not be construed as a prepayment for
future services. The Corporation also agrees that if the Agreement is terminated
for any reason, the Shares cannot and will not be returned to the Corporation.
The Base Salary may not be decreased, except upon a mutual written agreement
between the parties.

 

 

 

 

b. Liquidity/Non-Dilution/Non-Split Protection/Enforcement: In consideration of
the risk that Employee will take by accepting the Corporation’s restricted and
unmarketable Shares as payment in lieu of cash for compensation, employee shall
have the following liquidity, non-dilution, and non-reverse-split protection:

 

 

 

 

 

As long as Employee holds at least one hundred (100) shares of the Shares
immediately prior to the change of control event in this sub-paragraph, for the
five-year period following the effective date of a change of control event with
the management of the Corporation, Employee shall retain an equity position in
the Corporation equivalent to four and 95/100th’s percent (4.95%) of the
Corporation’s post-reverse split and share issuance shares. Upon each issuances
of the Corporation’s shares regardless of reason, or the incurrence of any debt
obligation by the Corporation (whether payable in the Corporation’s equity by
its terms or not), whether incurred voluntarily or involuntarily, and upon each
reverse-split declared by the Corporation, the Corporation shall automatically
issue and deliver to Employee a stock certificate for the Corporation’s
preferred shares in the amount of the difference between Employee’s number of
post-reverse-split and/or post-dilutive issuance of shares and the number of
Employee’s pre-reverse-split and/or pre-dilutive shares.



 



  2

   



 

 



 

 

For the purpose of calculating the equity issuable upon settlement of a debt
obligation of the Corporation, the issued and outstanding shares of the
Corporation of which Employee shall maintain 4.95% shall be based upon the
preferred shares theoretically issuable to settle the full principal and
interest due on the obligation at maturity based upon the lesser of the value
per share actually of $0.001, regardless of whether a settlement will occur, has
occurred, or is unlikely to occur.

 

Corporation may at any reasonable time obtain from Employee evidence of the
quantity of Employee’s Shares outstanding.

 

As long as Employee holds at least one hundred (100) shares of the Shares, the
Corporation shall quarterly and annually prepare its financial statements
according to generally accepted accounting principles and post them publicly in
order for the Employee to be able to sell the Shares in compliance with the
requirements of SEC Rule 144.

 

The parties agree that irreparable damage would occur to Employee’s property and
livelihood if this subsection (b) was not performed in accordance with the terms
hereof. In addition to any other remedy to which Employee is entitled at law or
in equity, this sub-paragraph (b) is enforceable by Employee by the remedy of
specific performance, plus payment of all reasonable attorney’s fees, expenses
and costs, in addition to special and consequential damages for any loss of
market opportunity available to Employee but for the Corporation’s failure to
deliver Shares or failure to allow Employee to remove any restriction or
restrictive legend from Shares.



 



 

c. Bonus: Employee shall be eligible for any bonus program or plan that is
established by the Corporation for similarly situated employees. The
Corporation's Compensation Committee, in its sole discretion, may establish a
bonus program or plan for Employee.

 

 

 

 

d. Benefits: The Corporation will provide Employee with all medical, dental,
eye-care, disability and life insurance benefits in accordance with the benefit
plans established by the Corporation for similarly-situated executives (as may
be amended from time to time in the Corporation's sole discretion) and will pay
all premiums for coverage of Employee and his family. The Corporation shall also
provide Employee with at least five weeks of paid vacation leave annually, which
shall accrue monthly (i.e., 2 1/12th days shall accrue each month) and shall be
governed by the Corporation's regular policies and practices regarding vacation
leave (as may be amended from time to time in the Corporation's sole
discretion). Employee shall also be eligible to participate in any additional
benefits made generally available by the Corporation to similarly-situated
employees, in accordance with the benefit plans established by the Corporation,
which may be amended or terminated at any time in the Corporation's sole
discretion.



 



  3

   



 



 

e. Expenses: The Corporation shall reimburse Employee for all reasonable
business expenses incurred in the performance of his or her duties hereunder in
accordance with the Corporation's expense reimbursement guidelines.

 

 

 

 

f. Indemnification: The Corporation agrees to defend and indemnify Employee
against any liability that Employee incurs within the scope of his employment
with the Corporation to the fullest extent permitted by the Corporation's
certificate of incorporation and by-laws and Delaware corporation's law. The
Corporation agrees to provide Employee with Director's and Officer's liability
insurance coverage. The Corporation agrees to defend and indemnify Employee and
hold Employee harmless against any liability caused by all personal guarantees
or other personal obligations that Employee made during his employment with
respect to any debts of the Corporation.



 



 

4. Termination



 



 

a. Notwithstanding anything contained in this Agreement to the contrary, the
Corporation by written notice to the Employee shall at all times have the right
to terminate this Agreement, and the Employee's employment hereunder, with or
without cause. For the purposes hereof, "cause" shall be defined to mean any act
of the Employee or any failure to act on the part of the Employee which
constitutes:



 



 

i. fraud or embezzlement;

 

ii. conviction of a felony;

 

iii. commission of a crime involving dishonesty;

 

iv. a breach of any of the terms, provisions, or obligations of this Agreement.



 



 

b. Notwithstanding anything contained in this Agreement to the contrary, the
Corporation by written notice to the Employee shall, at all times, have the
right to terminate this Agreement, and the Employee's employment hereunder, if
the Employee shall as the result of mental or physical incapacity, illness or
disability, be unable or fail to perform reasonably his duties and
responsibilities provided for herein for any continuous period of one hundred
twenty (120) days during the term of this Agreement.

 

 

 

 

c. Notwithstanding anything contained in this Agreement to the contrary, the
Employee by written notice to the Employee shall at all times have the right to
terminate this Agreement, and the Employee's employment hereunder, with or
without cause.

 

 

 

 

d. The effective date of a termination of this Agreement shall be the defined as
the Termination Date.



 



  4

   



 



 

5. Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (i) when delivered by hand (with written confirmation of receipt); (ii)
when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (iii) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient; or (iv) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this Agreement):

 

 

 

 

 

If to Corporation:

InCorp Services, Inc.

919 North Market Street, Suite 950

Wilmington, DE 19801

 

If to Employee:

ATTN: Mr. William R. Alessi, Jr.

20311 Chartwell Center Dr., #1469

Cornelius, NC 28031



 



 

6. Entire Agreement. This Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and thereof and supersedes all
prior agreements, understandings, negotiations and discussions, whether written
or oral, between the parties hereto with respect to such subject matter.

 

 

 

 

7. Amendment and Modification. This Agreement may only be amended, modified or
supplemented by an agreement in writing signed by each party hereto.

 

 

 

 

8. Survival. All covenants, agreements, representations and warranties on the
part of each of the parties, notwithstanding any waiver of any condition by any
of the parties, shall survive for a period ending on the one (1) year
anniversary of the Termination Date, unless a later date specifically is
referenced in the applicable section, paragraph, or sub-paragraph of this
Agreement.



 



  5

   



 



 

9. Waiver. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

 

 

 

10. Severability. If any one or more of the terms of this Agreement should be
invalid, illegal or unenforceable in any respect in any jurisdiction, the
validity, legality and enforceability of the remaining terms contained herein
shall not in any way be affected or impaired thereby, nor shall the invalidity,
illegality or unenforceability of a term herein in one jurisdiction in any way
affect or impair such term in any other jurisdiction.

 

 

 

 

11. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed. No assignment shall relieve the assigning
party of any of its obligations hereunder.

 

 

 

 

12. No third-party beneficiaries. This Agreement is for the sole benefit of the
parties hereto and their respective successors and permitted assigns and nothing
herein, express or implied, is intended to or shall confer upon any other person
or entity any legal or equitable right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

 

 

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of North Carolina without giving
effect to any choice or conflict of law provision or rule (whether of the State
of North Carolina or any other jurisdiction).

 

 

 

 

14. Submission to Jurisdiction. Any legal suit, action or proceeding arising out
of or based upon this Agreement or the transactions contemplated hereby may be
instituted in the federal or state courts located in the County of Mecklenburg
in the State of North Carolina, and each party irrevocably submits to the
exclusive jurisdiction of such courts in any such suit, action or proceeding.

 

 

 

 

15. Time. Time is of the essence of this Agreement.



 



 

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.



 



  6

   



  

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the date first written above individually or by their respective officers
thereunto duly authorized.

 

 



CORPORATION:

LONE STAR GOLD, INC.

      By:

/s/ William Alessi

 

William Alessi

   

It’s Chief Executive Officer

       

EMPLOYEE:

 

 

 

 

By:

/s/ William Alessi

 

 

William Alessi

 

 

Individually

 



 

 



7



 

 